Exhibit 16.1 [UNIACK & CO. LETTERHEAD] March 21, 2012 U.S. Securities and Exchange Commission treet, N.E. Washington DC 20549 RE: AMERICAN RESTAURANT CONCEPTS, INC. Ladies and Gentlemen: We have read Item 4.01 of American Restaurant Concepts, Inc.’s Form 8-K dated March 16, 2012, and are in agreement with the statements contained in Item 4.01 as they relate to our firm. Very truly yours, /s/ William T. Uniack, CPA William T. Uniack, CPA William T. Uniack & Co. CPAs, PC Cc: Michael P. Rosenberger, CEO American Restaurant Concepts, Inc.
